                                                                                           1   Molly M. Rezac
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@ogletreedeakins.com
                                                                                               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                                           3   50 W. Liberty Street, Suite 920
                                                                                               Reno, NV 89501
                                                                                           4   Telephone: 775.440.2372

                                                                                           5   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           6   anthony.martin@ogletreedeakins.com
                                                                                               Dana B. Salmonson
                                                                                           7   Nevada Bar No. 11180
                                                                                               dana.salmonson@ogletreedeakins.com
                                                                                           8   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                                               3800 Howard Hughes Parkway, Suite 1500
                                                                                           9   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               Mary C. Dollarhide (admitted pro hac vice)
                                                                                          11   mary.dollarhide@dlapiper.com
                                                                                               DLA Piper LLP (US)
                                                                                          12   4365 Executive Drive, Suite 1100
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               San Diego, CA 92121
                                                                                          13   Telephone: 858.677.1400
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                               Attorneys for Defendant Venetian Casino Resort, LLC
                                                            Wells Fargo Tower




                                                                                          14
                                                                                               Attorneys for Defendants
                                                                                          15   Sands Aviation, LLC and Las Vegas Sands Corp.

                                                                                          16                              UNITED STATES DISTRICT COURT
                                                                                          17                                FOR THE DISTRICT OF NEVADA
                                                                                          18
                                                                                               SEAN KENNEDY, individual; ANDREW                  Case No.: 2:17-cv-00880-JCM-VCF
                                                                                          19   SNIDER, individual; CHRISTOPHER
                                                                                               WARD, individual; RANDALL WESTON,
                                                                                          20   individual; RONALD WILLIAMSON,
                                                                                               individual,                                      MOTION AND PROPOSED ORDER FOR
                                                                                          21                                                      WITHDRAWAL OF ANTHONY L.
                                                                                                                    Plaintiffs,                 MARTIN AND DANA B. SALMONSON AS
                                                                                          22                                                    COUNSEL OF RECORD AND REMOVAL
                                                                                               vs.                                                 FROM CM/ECF SERVICE LIST
                                                                                          23
                                                                                               LAS VEGAS SANDS CORP., a Domestic
                                                                                          24   Corporation; and SANDS AVIATION, LLC, a
                                                                                               Domestic Limited-Liability Company,
                                                                                          25
                                                                                                                    Defendants.
                                                                                          26
                                                                                          27   TO ALL PARTIES, THEIR COUNSEL OF RECORD AND TO THIS COURT:
                                                                                          28
                                                                                           1          Pursuant to Local Rule IA 11-6, Counsel Anthony L. Martin and Dana B. Salmonson of
                                                                                           2   the law firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., hereby request that they be
                                                                                           3   removed from the instant action as attorneys of record for Defendants Sands Aviation, LLC and
                                                                                           4   Las Vegas Sands Corp. (collectively, “Defendants”). This Motion is made in good faith and will
                                                                                           5   not result in the delay of discovery, trial, or any hearing in this case. Defendants will continue to
                                                                                           6   be represented by Molly M. Rezac of Ogletree, Deakins, Nash, Smoak & Stewart, P.C. as well as
                                                                                           7   Mary Dollarhide of DLA Piper LLP (admitted pro hac vice).
                                                                                           8          Counsel Anthony L. Martin and Dana B. Salmonson also respectfully request that they be
                                                                                           9   removed from the CM/ECF filing notification in this matter.
                                                                                          10          DATED this 22nd day of August, 2019.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                         /s/ Dana B. Salmonson
                                                                                                                                     Molly M. Rezac, Nevada Bar No. 7435
                                                                                          12                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                     50 W. Liberty Street, Suite 920
                                                                                          13                                         Reno, NV 89501
                                                         Telephone: 702.369.6800




                                                                                                                                     Anthony L. Martin, Nevada Bar No. 8177
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                     Dana B. Salmonson,Nevada Bar No. 11180
                                                                                          15                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                                     3800 Howard Hughes Parkway, Suite 1500
                                                                                          16                                         Las Vegas, NV 89169
                                                                                                                                     Mary Dollarhide (admitted pro hac vice)
                                                                                          17                                         DLA PIPER LLP (US)
                                                                                                                                     4365 Executive Drive, Suite 1100
                                                                                          18                                         San Diego, CA 92121
                                                                                          19                                         Attorneys for Defendants Sands Aviation, LLC and Las Vegas
                                                                                                                                     Sands Corp.
                                                                                          20

                                                                                          21                                         ORDER

                                                                                          22          IT IS SO ORDERED.

                                                                                          23                                                 ____________________________________
                                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                          24
                                                                                                                                                      8-23-2019
                                                                                          25                                                 DATED: ______________________________

                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                 2
                                                                                           1                                   CERTIFICATE OF SERVICE
                                                                                           2          I hereby certify that I electronically transmitted the foregoing MOTION AND
                                                                                           3   PROPOSED ORDER FOR WITHDRAWAL OF ANTHONY L. MARTIN AND DANA B.
                                                                                           4   SALMONSON AS COUNSEL OF RECORD AND REMOVAL FROM CM/ECF SERVICE
                                                                                           5   LIST to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
                                                                                           6   Electronic Filing to the following CM/ECF registrants:
                                                                                           7          Andre M. Lagomarsino
                                                                                           8
                                                                                                      Pursuant to FRCP 5(b), I hereby further certify that service of the foregoing document was
                                                                                           9
                                                                                               also made by depositing a true and correct copy of same for mailing, first class mail, postage
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               prepaid thereon, at Las Vegas, Nevada, to the following:
                                                                                          11

                                                                                          12   Andre M. Lagomarsino
                                                                                               Lagomarsino Law
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   3005 W. Horizon Ridge Parkway
                                                                                               Suite 241
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Henderson, NV 89052
                                                                                               Attorney for Plaintiffs
                                                                                          15

                                                                                          16
                                                                                                      DATED this 22nd day of August, 2019.
                                                                                          17
                                                                                                                                                   /s/ Brittany Manning
                                                                                          18                                                       AN EMPLOYEE OF OGLETREE, DEAKINS,
                                                                                                                                                   NASH, SMOAK & STEWART, P.C.
                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                               3
